IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


WILLIS L. GRAYSON, II,                                )
                                                      )
                    Petitioner,                       )
                                                      )
              v.                                      ) C.A. No. N21M-04-023 EMD
                                                      )
LINDA M. MARTIN, et al.,                              )
                                                      )
                    Respondents.                      )


                                  Submitted: November 8, 2021
                                   Decided: February 22, 2022

         Upon Respondents’ Motion to Dismiss Petition for a Writ of Mandamus1
                                     GRANTED

Willis L. Grayson, II, pro se.

Nicole S. Hartman, Esquire, Deputy Attorney General, Dover, Delaware, Attorney for
Respondents Linda M. Martin, Rebecca McBride and the Commissioner of the
Department of Corrections.2

DAVIS, J.

                                    I.      INTRODUCTION

        This case involves a petition for a writ of mandamus (the “Petition”).3 On or

about April 8, 2021, Petitioner Willis L. Grayson, II, filed the Petition, asking the Court

to order Respondents Linda M. Martin, Rebecca McBride and the then Commissioner of

the Department of Corrections, Claire DeMatteis, (collectively, “Respondents”) to (i)



1
  The Court has converted the Motion to Dismiss Petition for a Writ of Mandamus from a Civil Rule 12(b)
motion to Civil Rule 56 motion. See Order Converting Motion to Dismiss to One for Summary Judgment
and Providing Parties Reasonable Opportunity to Present All Material Made Pertinent to Summary
Judgment (D.I. No. 30). The parties have submitted additional information since the Court converted the
Motion from a motion to dismiss to a motion for summary judgment.
2
  Mr. Grayson had named former Commissioner of the Department of Corrections. Because this is a
petition for a writ of mandamus, the Court will substitute in the position as opposed to a name.
3
  D.I. No. 1.
grant him a jury trial; (ii) grant him an additional 120 days of statutory “Good Time” that

he contends he has earned while serving his sentence at Level V; and (iii) appoint an

“independent agent” to assess his earned Good Time.

         Before the Court is the motion to dismiss (the “Motion”) filed by Respondents.

Respondents seek dismissal of the Petition under Civil Rule 12(b)(6).4 Respondents

contend that Mr. Grayson’s Good Time has been properly recorded and the Petition fails

to state a claim upon with relief can be granted. The Court converted the Motion from

one under Civil Rule 12(b)(6) to one under Civil Rule 56 because Respondents relied

upon evidence outside the Petition.5 For the reasons stated herein, the Motion is

GRANTED.

                                     II.      BACKGROUND

         A jury found Mr. Grayson guilty of two counts of Rape Second Degree on

September 16, 1985.6 The Court sentenced Mr. Grayson on March 7, 1986 to thirty years

at Level V for each conviction, sentences to run consecutively, for a total of sixty years.7

The Supreme Court affirmed Mr. Grayson’s convictions on direct appeal on April 10,

1987.8

         Through the Petition, Mr. Grayson wants the Court to order the Department of

Corrections (“DOC”) to provide him an additional 120 hours of Good Time that he

contends he has earned. Mr. Grayson claims that a writ of mandamus is the only way he




4
  D.I. No. 22.
5
  D.I. No. 30.
6
  State v. Grayson, 2011 WL 285599, at*1 (Del. Super. Jan. 18, 2011).
7
  Id.
8
  Grayson v. State, 524 A.2d 1 (Del. 1987).

                                                    2
can obtain “redress” as to his purported earned Good Time. Mr. Grayson also asks that

the Court grant him a jury trial and to appoint third party to assess his earned Good Time.

          On or about July 1, 2021, Respondents filed the Motion. In the Motion,

Respondents note that Ms. McBride and Ms. DeMatteis are no longer with DOC. Next,

Respondents rely on a series of exhibits to demonstrate that DOC has properly recorded

all of Mr. Grayson’s earned Good Time.9

         The Court converted the relief from a motion to dismiss to a motion for summary

judgment. The Court also allowed the parties additional time to supplement the Motion

and any opposition to the Motion. The parties have submitted additional documents to

support their arguments. In addition, Mr. Grayson filed his Motion to Show Cause Not to

Dismiss Writ of Mandamus.10

         Respondents submitted the Affidavit of Toby Davis (the “Affidavit”) to support

the arguments made in the Motion.11 The Affidavit provides that, as of September 30,

2021, Mr. Grayson earned 978 days of meritorious good time credits and 7,092 days of

statutory good time. According to the Affidavit, Mr. Grayson’s adjusted release date is

June 12, 2023.

         Mr. Grayson filed his Motion to Expand the Record with Additional Filings and

Exhibits (the “Motion to Expand”) on October 28, 2021.12 The Motion to Expand is a

mixture of legal arguments and factual statements. The Motion to Expand is supported

by the Affidavit of Mr. Grayson (the “Grayson Affidavit”). The Grayson Affidavit

serves as an overall affirmation of the information provided in the Motion to Expand and


9
  D.I. No. 22.
10
   D.I. No. 24.
11
   D.I. No. 32.
12
   D.I. No. 35.

                                             3
includes various certificates relating to programs completed by Mr. Grayson. The

Motion to Expand claims that Mr. Grayson’s adjusted release date should be May 2, 2023

or “January 28½, 2023.”13

         The Court has reviewed the Petition, the Motion, the Response, the Affidavit, the

Motion to Expand, the Grayson Affidavit, and all other supporting papers and letters

submitted in connection with the Motion and the Petition. The Court has also reviewed

the record in Mr. Grayson’s criminal case, I.D. No. 30500267DI.

                                III.     STANDARD OF REVIEW

     A. SUMMARY JUDGMENT

         The standard of review on a motion for summary judgment is well-settled. The

Court’s principal function when considering a motion for summary judgment is to

examine the record to determine whether genuine issues of material fact exist, “but not to

decide such issues.”14 Summary judgment will be granted if, after viewing the record in

a light most favorable to a nonmoving party, no genuine issues of material fact exist and

the moving party is entitled to judgment as a matter of law.15 If, however, the record

reveals that material facts are in dispute, or if the factual record has not been developed

thoroughly enough to allow the Court to apply the law to the factual record, then

summary judgment will not be granted.16




13
   See Mot. to Ex. at 4.
14
   Merrill v. Crothall-American Inc., 606 A.2d 96, 99-100 (Del. 1992) (internal citations omitted); Oliver B.
Cannon& Sons, Inc. v. Dorr-Oliver, Inc., 312 A.2d 322, 325 (Del. Super. 1973).
15
   Id.
16
   Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962); see also Cook v. City of Harrington, 1990 WL
35244 at *3 (Del. Super. Feb. 22, 1990) (citing Ebersole, 180 A.2d at 467) (“Summary judgment will not
be granted under any circumstances when the record indicates . . . that it is desirable to inquire more
thoroughly into the facts in order to clarify the application of law to the circumstances.”).

                                                     4
         The moving party bears the initial burden of demonstrating that the undisputed

facts support his claims or defenses.17 If the motion is properly supported, then the

burden shifts to the non-moving party to demonstrate that there are material issues of fact

for the resolution by the ultimate fact finder.18

     B. WRIT OF MANDAMUS

         The Supreme Court has held that when “deciding a [dispositive motion] with

respect to a petition for a writ of mandamus, [the] Court must consider the standards a

party must meet in obtaining a writ.”19 This Court has the power to issue a writ of

mandamus under 10 Del. C. § 564.20 Under 29 Del. C. § 10143, “any person aggrieved

by the failure of an agency to take action required of it, by law, may bring an action in the

Court for an appropriate writ of mandamus.”21

         A writ of mandamus is an extraordinary remedy.22 The Court will not issue a writ

of mandamus unless petitioner establishes a clear right to the performance of a duty, and

that no other adequate remedy is available.23

         The issuance of a mandamus falls within judicial discretion and is not a matter of

right.24 This Court may issue a mandamus “to an inferior court, public official or agency

to compel the performance of a duty to which the petition has established a right.”25

Further, “when directed to an administrative agency or public official, mandamus will


17
   Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1970) (citing Ebersole, 180 A.2d at 470).
18
   See Brzoska v. Olsen, 668 A.2d 1355, 1364 (Del. 1995).
19
   See, e.g., Allen v. Coupe, 2016 WL 676041, at *2 (Del. Super. Feb. 18, 2016) (citing Caldwell v. Justice
of the Peace Court No. 13, 2015 WL 9594709, at *3 (Del. Super. Dec. 30, 2015).
20
   That section provides, in relevant part, that “if the Court orders that the plaintiff is entitled to the relief
prayed for or any part thereof, a peremptory writ of mandamus shall issue forthwith….” 10 Del. C. § 564.
21
   29 Del. C. § 10143.
22
   Schagrin Gas Co. v. Evans, 418 A.2d 997, 998 (Del. 1980).
23
   Id.
24
   Guy v. Greenhouse, 637 A.2d 287 (Table), 1993 WL 557938, at *1 (Del. 1993).
25
   Clough v. State, 686 A.2d 158, 159 (Del. 1996).

                                                         5
issue only to require performance of a clear legal or ministerial duty.”26 Thus, this Court

is not to issue a mandamus to compel a discretionary act.27 If a petitioner cannot show a

clear right to the requested performance of a duty, or there is any doubt as to a

petitioner’s right, this Court shall not issue a mandamus.28 Lastly, with respect to prison

policies, this Court will only intervene in the limited instances where an inmate’s

statutory or constitutional rights are affected.29 A writ of mandamus is not an appropriate

tool to merely assure a prison policy is being adhered to.30

                                      IV.      DISCUSSION

        Pursuant to 11 Del. C. § 4381(a), “sentences may be reduced by good time credit

under the provisions of this subchapter and rules and regulations adopted by the

Commissioner of Corrections.”31 The statute provides that “good time may be earned for

good behavior while in the custody of the Department of Correction when the person has

not been guilty of any violation of discipline, rules of the Department or any criminal

activity and has labored with diligence toward rehabilitation.”32 This good time credit

may be applied at a rate of 2 days per month during the first year of any sentence, and 3

days per month after completing 365 days of a sentence.33 Additionally, “[n]o person

shall be awarded more than 36 days of good time under this subsection for good behavior

in any 1 year consisting of 365 calendar days actually served.”34




26
   Guy, 1993 WL 557938, at *1.
27
   Id.
28
   Walls v. Williams, 2006 WL 1133563, *1 (Del. Super. Mar. 28, 2006).
29
   Id.
30
   Ross v. Dep’t of Corr., 722 A.2d 815, 820 (Del. Super. 1998).
31
   11 Del. C. § 4381(a).
32
   11 Del. C. § 4381(c).
33
   See 11 Del. C. §§ 4381(c)(1) and (2).
34
   11 Del. C. § 4381(c)(3).

                                                   6
        Credit may be “earned by participation in education, rehabilitation, work, or other

programs as designated by the Commissioner. Good time may be awarded for

satisfactory participation in approved programs at a rate of up to 5 days per calendar

month.”35 Similarly, “[n]o more than a total of 160 days of ‘good time’ may be earned in

any 1 year consisting of 365 days actually served,” and “good time shall be credited to

the consolidated time being served” if an offender is serving multiple sentences.36

        After reviewing the evidence and the legal standard, the Court finds that Mr.

Grayson cannot demonstrate a clear right to the requested performance of a duty, or that

there is no doubt as to his purported right. The Motion and Affidavit shows that DOC is

calculating Mr. Grayson’s Good Time in accordance with the statute and “rules and

regulations adopted by the Commissioner of Corrections.” Moreover, at this point in

time, Mr. Grayson has aggregated more Good Time under subsections (c)(3) and (d) than

can be earn on an annual basis under subsection (e)—i.e., the 160 Good Time credit days

per year.

        Mr. Grayson has been incarcerated for since 1985. Mr. Grayson has accumulated

7,092 Good Time credits days. Nothing in the record indicates that Mr. Grayson is

entitled to an additional 120 days because DOC failed to follow 11 Del. C. § 4381 or

DOC’s rules and regulations. In addition, Mr. Grayson’s Good Time is subject to 11 Del.

C. § 4381(e). Mr. Grayson attempts to create a question of fact by arguing that certain

non-statutory time should be adjusted. However, Mr. Grayson must be able to show that

he has a clear legal right to the performance of the duty; no other adequate remedy is



35
  11 Del. C. § 4381(d).
36
  11 Del. C. § 4381(e). The amount of time under subsection (e) is now 180 days per year. At the time the
Petition was filed, the amount of time was 160 days per year.

                                                   7
available; and DOC has arbitrarily failed or refused to perform that duty. The Court finds

that Mr. Grayson has not met that burden. Accordingly, the Court finds that no genuine

issue of material fact exists and that the Respondents are entitled to judgment as a matter

of law on the claims asserted in the Petition.

       The Court will also grant summary judgment on Mr. Grayson’s request to have

the Court appoint a third party to assess his Good Time credits. Mr. Grayson has

submitted no legal or factual argument as to why he is entitled to this relief.

                                  V.      CONCLUSION

       For the reasons set forth above, the Motion is GRANTED and judgment is to be

ENTERED in favor of the Respondents on the Petition.

Dated: February 22, 2022
Wilmington, Delaware


                                                 /s/ Eric M. Davis
                                                 Eric M. Davis, Judge

cc:    Willis L. Grayson, II (SBI #00121905)
       File&ServeXpress




                                                 8